          Case 2:20-cv-02132-HB Document 33 Filed 10/21/20 Page 1 of 8



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    PERRIGO COMPANY, et al.              :             CIVIL ACTION
                                         :
              v.                         :
                                         :
    ABBVIE, INC., et al.                 :              NO. 20-2132


                                  MEMORANDUM

Bartle, J.                                               October 21, 2020

             Plaintiffs Perrigo Company, Perrigo Israel

Pharmaceuticals, Ltd., and Perrigo Company of South Carolina,

Inc. (“Perrigo”),1 wholesalers who manufacture and market generic

pharmaceuticals, bring this civil antitrust action under the

Sherman Act, 15 U.S.C. § 2, in which Perrigo seeks treble

damages and other relief arising out of prior patent litigation

which defendants had brought against plaintiffs related to a

patented drug called AndroGel.         See Abbott Prods., Inc., et al.

v. Perrigo Company, et al., 2011 WL 5314659 (D.N.J. Oct. 31,

2011) (“New Jersey Action”).         AndroGel is a brand-name

transdermal testosterone gel product approved by the FDA for the




1    The complaint alleges that “Perrigo”— defined to mean
Perrigo Israel, Perrigo Company, and Perrigo Company of South
Carolina — filed the non-disclosure agreement, as well as sent
the notice and litigated the patent infringement case that are
discussed in this Memorandum. We will likewise generally use
the complaint’s convention of referring to “Perrigo”
generically, even though one Perrigo entity, Perrigo Company of
South Carolina, was not a defendant in the patent litigation or
a party to the settlement of it.
       Case 2:20-cv-02132-HB Document 33 Filed 10/21/20 Page 2 of 8



treatment of hypogonadism, a clinical syndrome that results from

failure of a man’s body to produce adequate amounts of

testosterone.    Perrigo alleges that all defendants, AbbVie Inc.,

Abbot Laboratories, Unimed Pharmaceuticals, LLC, and Besins

Healthcare, Inc., (“defendants”) maintained monopoly power in

the relevant market by using the sham New Jersey Action and

other exclusionary conduct to minimize competition and decrease

Perrigo’s sales profits.

           Before the court is the motion of defendants to

transfer venue of this action, pursuant to 28 U.S.C. § 1404(a),

to the United States District Court for the District of New

Jersey pursuant to the terms of a March 27, 2012 Settlement and

License Agreement (“Settlement Agreement”) between the parties

resolving the New Jersey Action.

                                    I

            The parties in this action have a long and involved

history.   See Fed. Trade Comm’n v. AbbVie Inc., 2020 WL 5807873

(3d Cir. Sept. 30, 2020).    Relevant to this particular action,

defendants filed a patent infringement suit against Perrigo in New

Jersey on October 31, 2011.    Subsequently, on March 27, 2012, all

parties, represented by experienced and sophisticated counsel,

entered into a Settlement Agreement.     Among the terms and

conditions of the Settlement Agreement, Section 7.1 states, in

relevant part:

                                   -2-
       Case 2:20-cv-02132-HB Document 33 Filed 10/21/20 Page 3 of 8



            [the parties] . . . hereby fully, finally and
            forever release, relinquish, acquit and
            discharge the other Parties and each of their
            respective Affiliates . . . from any and all
            claims . . . arising out of, related to, or in
            connection with . . . [the patent litigation]
            . . . whether known or unknown . . .

Section 11.1 of the Settlement Agreement states, in relevant part:

            The [Settlement] Agreement shall be governed
            by and construed in accordance with the laws
            of the State of New Jersey. With respect to
            any proceeding relating to this Agreement,
            each Party irrevocably agrees and consents to
            the exclusive jurisdiction of the federal and
            state courts in New Jersey and waives any
            objection to venue of any such proceeding
            brought in any such court.

                                   II

            28 U.S.C. § 1404(a) provides, in relevant part:

            For the convenience of parties and witnesses,
            in the interest of justice, a district court
            may transfer any civil action to any other
            district or division where it might have been
            brought or to any district or division to
            which all parties have consented.

            It is undisputed that venue is proper in the Eastern

District of Pennsylvania under 15 U.S.C. § 22 and 28 U.S.C.

§ 1391(b) and (c) since defendants transact business within this

district.   Once a court determines that venue is proper, it must

generally evaluate the various private and public factors set forth

in Jumara v. State Farm Ins. Co., 55 F.3d 873 (3d Cir. 1995) to

determine whether a transfer is appropriate.       As our Court of

Appeals has explained, “[t]he burden of establishing the need for


                                   -3-
          Case 2:20-cv-02132-HB Document 33 Filed 10/21/20 Page 4 of 8



transfer . . . rests with the movant,” and generally, “the

plaintiff’s choice of venue should not lightly be disturbed.”

Id at 879.

             Here, there is a contractual forum selection clause.

The Supreme Court has stated that, “the calculus changes, however,

when the parties’ contract contains a valid forum-selection clause,

which represents the parties’ agreement as to the most proper

forum.”     Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of

Texas, 571 U.S. 49, 63, (2013) (internal quotations and citations

omitted).     Accordingly, “when the parties have agreed to a valid

forum-selection clause, a district court should ordinarily transfer

the case to the forum specified in that clause.”          Id.   A valid

forum-selection clause should be “given controlling weight in all

but the most exceptional cases” and a motion to transfer should be

denied “only under extraordinary circumstances.”          Id. at 62.     The

Supreme Court has explained:

             when a plaintiff agrees by contract to bring
             suit only in a specified forum—presumably in
             exchange for other binding promises by the
             defendant—the plaintiff has effectively
             exercised its “venue privilege” before a
             dispute arises. Only that initial choice
             deserves deference, and the plaintiff must
             bear the burden of showing why the court
             should not transfer the case to the forum to
             which the parties agreed.

Id. at 63-64.     A court evaluating a defendant’s motion to transfer

based on a forum-selection clause also “should not consider


                                      -4-
        Case 2:20-cv-02132-HB Document 33 Filed 10/21/20 Page 5 of 8



arguments about the parties’ private interests” because the parties

“waive the right to challenge the preselected forum as inconvenient

or less convenient for themselves.”       Id. at 64.   As a result, a

court “may consider arguments about public-interest factors only.”

Id.   Public interest factors that we may consider include:        (1) the

enforceability of the judgment; (2) court congestion of the

different fora; (3) local interest in deciding local controversies

at home; (4) public policies of the fora; and (5) familiarity of

the trial judge with the applicable law in state diversity cases.

Jumara, 55 F.3d at 879.

                                    III

           Defendants maintain that this action should be

transferred to the District of New Jersey because the parties

signed a binding Settlement Agreement in the New Jersey Action and

that defendants “intend to assert the Settlement Agreement’s

release as a defense to Perrigo’s claim.”       A defense predicated on

an agreement is sufficient to trigger that agreement’s forum

selection clause.    See John Wyeth & Bro. Ltd. v. CIGNA Int'l Corp.,

119 F.3d 1070, 1076 (3d Cir. 1997).

           Defendants further argue that Perrigo has failed to meet

the Atlantic Marine burden to defeat transfer because courts must

enforce forum selection clauses absent extraordinary and rare

circumstances in which the public interest factors “overwhelmingly”

weigh against enforcement.     Atl. Marine, 571 U.S. at 76.

                                    -5-
       Case 2:20-cv-02132-HB Document 33 Filed 10/21/20 Page 6 of 8



          Plaintiffs counter that public interest factors do not

support transferring this case to the District of New Jersey.         They

first assert that this court is familiar with the issues in this

matter since it decided F.T.C. v. AbbVie Inc., 107 F. Supp. 3d 428

(E.D. Pa. 2015) (“FTC case”).     Plaintiffs note that the complaint

“draws directly from this court’s findings of fact and conclusions

of law” in the FTC case.    According to Perrigo, this court’s

involvement in the FTC case was “substantial and pervasive” since

the trial lasted for three weeks and the transcript spanned over

3,600 pages.

          In addition, plaintiffs argue that the District of New

Jersey has a “substantially more congested docket” than the Eastern

District of Pennsylvania and is “in a recognized state of judicial

emergency.”    Perrigo maintains that public interest does not

support “transferring a case from a court that is ably disposing of

its caseload to one so overwhelmed that its caseload constitutes a

‘judicial emergency.’”    See Strategic Benefit Sols. Corp v.

Benefitelect, Inc., 2020 WL 4364329, at *5 (D.N.J. July 29, 2020).

          The majority of the public factors do not weigh heavily

in our analysis.   Specifically, the enforceability of the judgment,

public policies of the fora, and local interest in deciding local

controversies at home are neutral factors because the causes of

action at issue here arise under federal law.       See Scanlan v. Am.

Airlines Grp., Inc., 366 F. Supp. 3d 673 (E.D. Pa. 2019).        As to

                                   -6-
          Case 2:20-cv-02132-HB Document 33 Filed 10/21/20 Page 7 of 8



the court’s familiarity with the facts of the case, plaintiff cites

no authority, and the court is aware of none, where a court’s

knowledge of certain issues gained through presiding over a related

case can overcome a valid, mutually bargained-for forum selection

clause.

             As to court congestion, we acknowledge that the District

of New Jersey is operating under a judicial emergency as a result

of a number of long-standing judicial vacancies.          In order to

alleviate this unfortunate situation, D. Brooks Smith, the Chief

Judge of the United States Court of Appeals for the Third Circuit,

with the cooperation and support of the District of New Jersey, has

reassigned a number of civil cases from that District to judges,

including the undersigned, in the Eastern District of Pennsylvania.

While these reassignments have not eliminated the issue of

congestion, the situation in the District of New Jersey is not an

“extraordinary circumstance” sufficient to overcome a valid forum-

selection clause.      Atl. Marine, 571 U.S. at 52.

             Plaintiffs cite to only one case following the Atlantic

Marine decision where a court declined to transfer venue despite

the presence of a forum selection clause.         See Bollinger Shipyards

Lockport, L.L.C. v. Huntington Ingalls, Inc., 2015 WL 65298

(E.D. La. Jan. 5, 2015).       Perrigo’s reliance on Bollinger is

inapposite.     While the Court in Bollinger declined to order a

transfer “against the considerable weight of the forum-selection

                                      -7-
       Case 2:20-cv-02132-HB Document 33 Filed 10/21/20 Page 8 of 8



clause,” it is important to note that the parties had litigated the

case in the original forum, the Eastern District of Louisiana, for

six years before defendant attempted to invoke a forum-selection

clause and transfer the action to the Southern District of

Mississippi.    Before the motion to transfer was filed, the court in

the Eastern District of Louisiana had ruled on multiple substantive

motions submitted and contested by defendant.       In contrast, this

court has not made any substantive rulings in this matter, and

defendants moved to transfer four months after plaintiffs filed the

complaint.

             Finally, plaintiff does not dispute that the Settlement

Agreement contains a valid forum-selection clause.       There is no

indication that this was a contract of adhesion, where one party

had no “bargaining power” when it entered into the contract or that

the contract was dictated by the “lack of meaningful choice.”         See

Seus v. John Nuveen & Co., 146 F.3d 175, 184 (3d Cir. 1998).

Indeed, all parties involved are large corporations with

experienced and sophisticated counsel.      Under such circumstances,

our Court of Appeals applies “what amounts to a strong presumption

in favor of enforcing [the] forum-selection clause[].”        In re

Howmedica Osteonics Corp., 867 F.3d 390, 403 (3d Cir. 2017).

             Accordingly, the motion of defendants to transfer venue

to the United States District Court for the District of New Jersey

will be granted.

                                   -8-
